Citation Nr: 0307923	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  02-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for anemia, claimed as 
secondary to service-connected duodenal ulcer and post-
gastrectomy syndrome.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to June 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied service connection for anemia.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran developed anemia as a result of his service-
connected ulcer and gastrectomy residuals.


CONCLUSION OF LAW

Anemia is the result of service-connected ulcer and 
gastrectomy residuals.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310(a) (2002).


	REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  


II.  Service Connection for Anemia

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).

The veteran contends that anemia developed as a result of his 
service-connected ulcer and gastrectomy.  Soon after the 
veteran's separation from service, the RO established service 
connection for duodenal ulcer.  Private medical records show 
treatment in the 1960s for recurrent gastrointestinal 
hemorrhage, due to a bleeding gastric ulcer, with resulting 
anemia.  In June 1965, the veteran had surgical subtotal 
gastrectomy, with removal of two thirds of the stomach.  The 
RO has established service connection for residuals of the 
gastrectomy, described as post gastrectomy syndrome.

On VA medical examination in May 2002, the veteran reported 
ongoing anemia.  Laboratory testing revealed mild anemia.  In 
November 2002, David F. Steffy, M.D., wrote that the veteran 
had been a patient in his practice for many years.  "As a 
result of his gastrectomy."  Dr. Steffy concluded, "his 
absorption of Iron, Vitamin B12, Folic Acid and other 
minerals have been jeopardized which has now led to his 
development of an anemia which has been present going back to 
1994."

In his December 2002 hearing, the veteran described the 
history of bleeding ulcer before and after service, and the 
gastrectomy in the 1960s.  He testified that doctors had told 
him that he had a malabsorption syndrome and anemia as a 
result of the ulcer and gastrectomy.

The evidence, including Dr. Steffy's opinion, supports a 
conclusion that the veteran's anemia is the result of his 
service-connected ulcer and gastrectomy.  Therefore, service 
connection for anemia is granted.


ORDER

Entitlement to service connection for anemia is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

